UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENTCOMPANY Investment Company Act file number 811-07820 AMERICAN CENTURY CAPITAL PORTFOLIOS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 03-31 Date of reporting period: 07-01-2011 – 06-30-2012 Item 1.Proxy Voting Record. Equity Income ABB LTD. Ticker: ABBN Security ID: H0010V101 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: APR 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports (Non-Voting) 2.1 Accept Financial Statements and For Did Not Vote Management Statutory Reports 2.2 Approve Remuneration Report For Did Not Vote Management 3 Approve Discharge of Board and Senior For Did Not Vote Management Management 4 Approve Allocation of Income and For Did Not Vote Management Dividends of CHF 0.65 per Share from Capital Contribution Reserves 5.1 Reelect Roger Agnelli as Director For Did Not Vote Management 5.2 Reelect Louis Hughes as Director For Did Not Vote Management 5.3 Reelect Hans Maerki as Director For Did Not Vote Management 5.4 Reelect Michel de Rosen as Director For Did Not Vote Management 5.5 Reelect Michael Treschow as Director For Did Not Vote Management 5.6 Reelect Jacob Wallenberg as Director For Did Not Vote Management 5.7 Reelect Ying Yeh as Director For Did Not Vote Management 5.8 Reelect Hubertus von Gruenberg as For Did Not Vote Management Director 6 Ratify Ernst & Young AG as Auditors For Did Not Vote Management ABBOTT LABORATORIES Ticker: ABT Security ID: 002824100 Meeting Date: APR 27, 2012 Meeting Type: Annual Record Date: FEB 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Alpern For For Management 1.2 Elect Director Roxanne S. Austin For For Management 1.3 Elect Director Sally E. Blount For For Management 1.4 Elect Director W. James Farrell For For Management 1.5 Elect Director Edward M. Liddy For For Management 1.6 Elect Director Nancy McKinstry For For Management 1.7 Elect Director Phebe N. Novakovic For For Management 1.8 Elect Director William A. Osborn For For Management 1.9 Elect Director Samuel C. Scott, III For For Management 1.10 Elect Director Glenn F. Tilton For For Management 1.11 Elect Director Miles D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Research Animal Care and Against Against Shareholder Promotion of Testing Alternatives 5 Report on Lobbying Payments and Policy Against Against Shareholder 6 Require Independent Board Chairman Against Against Shareholder 7 Adopt Anti Gross-up Policy Against For Shareholder 8 Stock Retention/Holding Period Against Against Shareholder 9 Cease Compliance Adjustments to Against Against Shareholder Performance Criteria 10 Pro-rata Vesting of Equity Plans Against For Shareholder ACE LIMITED Ticker: ACE Security ID: H0023R105 Meeting Date: JAN 09, 2012 Meeting Type: Special Record Date: NOV 30, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Dividend Distribution from For For Management Legal Reserves ACE LIMITED Ticker: ACE Security ID: H0023R105 Meeting Date: MAY 16, 2012 Meeting Type: Annual Record Date: MAR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Michael G. Atieh as Director For For Management 1.2 Elect Mary A. Cirillo as Director For For Management 1.3 Elect Thomas J. Neff as Director For For Management 2.1 Approve Annual Report For For Management 2.2 Accept Statutory Financial Statements For For Management 2.3 Accept Consolidated Financial For For Management Statements 3 Approve Allocation of Income and For For Management Dividends 4 Approve Discharge of Board and Senior For For Management Management 5 Approve Creation of CHF 4.2 Billion For For Management Pool of Capital without Preemptive Rights 6.1 Ratify PricewaterhouseCoopers AG as For For Management Auditors 6.2 Ratify PricewaterhouseCoopers LLP as For For Management Independent Registered Public Accounting Firm as Auditors 6.3 Ratify BDO AG as Special Auditors For For Management 7 Approve Dividend Distribution From For For Management Legal Reserves Through Reduction in Share Capital 8 Advisory Vote to ratify Named For For Management Executive Officers' Compensation 9 Amend Qualified Employee Stock For For Management Purchase Plan AGL RESOURCES INC. Ticker: GAS Security ID: 001204106 Meeting Date: MAY 01, 2012 Meeting Type: Annual Record Date: FEB 22, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sandra N. Bane For For Management 1.2 Elect Director Thomas D. Bell, Jr. For For Management 1.3 Elect Director Norman R. Bobins For For Management 1.4 Elect Director Charles R. Crisp For For Management 1.5 Elect Director Brenda J. Gaines For For Management 1.6 Elect Director Arthur E. Johnson For For Management 1.7 Elect Director Wyck A. Knox, Jr. For For Management 1.8 Elect Director Dennis M. Love For For Management 1.9 Elect Director Charles H. "Pete" McTier For For Management 1.10 Elect Director Dean R. O'Hare For For Management 1.11 Elect Director Armando J. Olivera For For Management 1.12 Elect Director John E. Rau For For Management 1.13 Elect Director James A. Rubright For For Management 1.14 Elect Director John W. Somerhalder II For For Management 1.15 Elect Director Bettina M. Whyte For For Management 1.16 Elect Director Henry C. Wolf For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation AMERICAN TOWER CORPORATION Ticker: AMT Security ID: 03027X100 Meeting Date: JUN 19, 2012 Meeting Type: Annual Record Date: APR 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Raymond P. Dolan For For Management 2 Elect Director Ronald M. Dykes For For Management 3 Elect Director Carolyn F. Katz For For Management 4 Elect Director Gustavo Lara Cantu For For Management 5 Elect Director Joann A. Reed For For Management 6 Elect Director Pamela D.A. Reeve For For Management 7 Elect Director David E. Sharbutt For For Management 8 Elect Director James D. Taiclet, Jr. For For Management 9 Elect Director Samme L. Thompson For For Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Stock Retention/Holding Period Against Against Shareholder APPLIED MATERIALS, INC. Ticker: AMAT Security ID: 038222105 Meeting Date: MAR 06, 2012 Meeting Type: Annual Record Date: JAN 11, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Aart J. de Geus For For Management 2 Elect Director Stephen R. Forrest For For Management 3 Elect Director Thomas J. Iannotti For For Management 4 Elect Director Susan M. James For For Management 5 Elect Director Alexander A. Karsner For For Management 6 Elect Director Gerhard H. Parker For For Management 7 Elect Director Dennis D. Powell For For Management 8 Elect Director Willem P. Roelandts For For Management 9 Elect Director James E. Rogers For For Management 10 Elect Director Michael R. Splinter For For Management 11 Elect Director Robert H. Swan For For Management 12 Amend Omnibus Stock Plan For Against Management 13 Amend Executive Incentive Bonus Plan For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Ratify Auditors For For Management AT&T INC. Ticker: T Security ID: 00206R102 Meeting Date: APR 27, 2012 Meeting Type: Annual Record Date: FEB 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Randall L. Stephenson For For Management 2 Elect Director Gilbert F. Amelio For For Management 3 Elect Director Reuben V. Anderson For For Management 4 Elect DirectorJames H. Blanchard For For Management 5 Elect DirectorJaime Chico Pardo For For Management 6 Elect Director James P. Kelly For For Management 7 Elect Director Jon C. Madonna For For Management 8 Elect Director John B. McCoy For For Management 9 Elect Director Joyce M. Roche For For Management 10 Elect Director Matthew K. Rose For For Management 11 Elect Director Laura D'Andrea Tyson For For Management 12 Ratification Of Appointment Of For For Management Independent Auditors. 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Provide Right to Act by Written Consent For For Management 15 Report on Political Contributions Against Against Shareholder 16 Commit to Wireless Network Neutrality Against Against Shareholder 17 Require Independent Board Chairman Against Against Shareholder ATLAS COPCO AB Ticker: ATCOA Security ID: W10020134 Meeting Date: APR 27, 2012 Meeting Type: Annual Record Date: APR 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting; Elect Chairman of Meeting For Did Not Vote Management 2 Prepare and Approve List of For Did Not Vote Management Shareholders 3 Approve Agenda of Meeting For Did Not Vote Management 4 Designate Inspector(s) of Minutes of For Did Not Vote Management Meeting 5 Acknowledge Proper Convening of Meeting For Did Not Vote Management 6 Receive Financial Statements and None None Management Statutory Reports; Receive Auditor's Report 7 Receive President's Report; Allow None None Management Questions 8a Approve Financial Statements and For Did Not Vote Management Statutory Reports 8b Approve Discharge of Board and For Did Not Vote Management President 8c Approve Allocation of Income and For Did Not Vote Management Dividends of SEK 5.00 per Share 8d Approve May 3, 2012 as Record Date for For Did Not Vote Management Dividend 9 Determine Number of Members (9) and For Did Not Vote Management Deputy Members of Board 10 Reelect Sune Carlsson, Staffan Bohman, For Did Not Vote Management Johan Forssell, Ronnie Leten, Ulla Litzen, Gunilla Nordstrom, Anders Ullberg, and Margareth Ovrum as Directors; Elect Peter Wallenberg as New Director 11 Approve Remuneration of Directors in For Did Not Vote Management the Amount of SEK 1.8 Million for Chairman, and SEK 540,000 for Other Directors; Approve Remuneration for Committee Work; Approve Synthetic Shares as Part of Remuneration 12a Approve Remuneration Policy And Other For Did Not Vote Management Terms of Employment For Executive Management 12b Approve 2012 Stock Option Plan for Key For Did Not Vote Management Employees 13a Authorize Repurchase of Up to 4.6 For Did Not Vote Management Million Class A Shares in Connection with 2012 Stock Option Plan for Key Employees 13b Authorize Repurchase of Up to 70,000 For Did Not Vote Management Million Class A Shares in Connection with Synthetic Share Plan 13c Approve Transfer of Shares in For Did Not Vote Management Connection with 2012 Stock Option Plan for Key Employees 13d Approve Transfer of Shares in For Did Not Vote Management Connection with Synthetic Share Plan 13e Approve Transfer of Shares in For Did Not Vote Management Connection with 2007, 2008, and 2009 Stock Option Plans for Key Employees 14 Authorize Chairman of Board and For Did Not Vote Management Representatives of Four of Company's Largest Shareholders to Serve on Nominating Committee 15 Close Meeting None None Management AUTOMATIC DATA PROCESSING, INC. Ticker: ADP Security ID: 053015103 Meeting Date: NOV 08, 2011 Meeting Type: Annual Record Date: SEP 09, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory D. Brenneman For For Management 1.2 Elect Director Leslie A. Brun For For Management 1.3 Elect Director Gary C. Butler For For Management 1.4 Elect Director Richard T. Clark For For Management 1.5 Elect Director Eric C. Fast For For Management 1.6 Elect Director Linda R. Gooden For For Management 1.7 Elect Director R. Glenn Hubbard For For Management 1.8 Elect Director John P. Jones For For Management 1.9 Elect Director Enrique T. Salem For For Management 1.10 Elect Director Gregory L. Summe For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management BECTON, DICKINSON AND COMPANY Ticker: BDX Security ID: 075887109 Meeting Date: JAN 31, 2012 Meeting Type: Annual Record Date: DEC 12, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Basil L. Anderson For For Management 2 Elect Director Henry P. Becton, Jr. For For Management 3 Elect Director Edward F. Degraan For For Management 4 Elect Director Vincent A. Forlenza For For Management 5 Elect Director Claire M. Fraser-liggett For For Management 6 Elect Director Christopher Jones For For Management 7 Elect Director Marshall O. Larsen For For Management 8 Elect Director Edward J. Ludwig For For Management 9 Elect Director Adel A.F. Mahmoud For For Management 10 Elect Director Gary A. Mecklenburg For For Management 11 Elect Director James F. Orr For For Management 12 Elect Director Willard J. Overlock, Jr For For Management 13 Elect Director Bertram L. Scott For For Management 14 Elect Director Alfred Sommer For For Management 15 Ratify Auditors For For Management 16 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 17 Provide for Cumulative Voting Against For Shareholder BRISTOL-MYERS SQUIBB COMPANY Ticker: BMY Security ID: 110122108 Meeting Date: MAY 01, 2012 Meeting Type: Annual Record Date: MAR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lamberto Andreotti For For Management 2 Elect Director Lewis B. Campbell For For Management 3 Elect Director James M. Cornelius For For Management 4 Elect Director Louis J. Freeh For For Management 5 Elect Director Laurie H. Glimcher For For Management 6 Elect Director Michael Grobstein For For Management 7 Elect Director Alan J. Lacy For For Management 8 Elect Director Vicki L. Sato For For Management 9 Elect Director Elliott Sigal For For Management 10 Elect Director Gerald L. Storch For For Management 11 Elect Director Togo D. West, Jr. For For Management 12 Elect Director R. Sanders Williams For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Approve Omnibus Stock Plan For Against Management 16 Provide for Cumulative Voting Against For Shareholder 17 Report on Research Animal Care and Against Against Shareholder Promotion of Testing Alternatives 18 Provide Right to Act by Written Consent Against For Shareholder CAPITOL FEDERAL FINANCIAL, INC. Ticker: CFFN Security ID: 14057J101 Meeting Date: JAN 24, 2012 Meeting Type: Annual Record Date: DEC 02, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Morris J. Huey, II For For Management 1.2 Elect Director Reginald L. Robinson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management CARNIVAL CORPORATION Ticker: CCL Security ID: 143658300 Meeting Date: APR 11, 2012 Meeting Type: Annual Record Date: FEB 13, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Reelect Micky Arison As A Director Of For For Management Carnival Corporation and As A Director Of Carnival Plc. 2 Reelect Jonathon Band As A Director Of For For Management Carnival Corporation and As A Director Of Carnival Plc. 3 Reelect Robert H. Dickinson As A For For Management Director Of Carnival Corporation and As A Director Of Carnival Plc. 4 Reelect Arnold W. Donald As A Director For For Management Of Carnival Corporation and As A Director Of Carnival Plc. 5 Reelect Pier Luigi Foschi As A For For Management Director Of Carnival Corporation and As A Director Of Carnival Plc. 6 Reelect Howard S. Frank As A Director For For Management Of Carnival Corporation and As A Director Of Carnival Plc. 7 Reelect Richard J. Glasier As A For For Management Director Of Carnival Corporation and As A Director Of Carnival Plc. 8 Reelect Debra Kelly-Ennis As A For For Management Director Of Carnival Corporation and As A Director Of Carnival Plc. 9 Reelect Modesto A. Maidique As A For For Management Director Of Carnival Corporation and As A Director Of Carnival Plc. 10 Reelect Sir John Parker As A Director For For Management Of Carnival Corporation and As A Director Of Carnival Plc. 11 Reelect Peter G. Ratcliffe As A For For Management Director Of Carnival Corporation and As A Director Of Carnival Plc. 12 Reelect Stuart Subotnick As A Director For For Management Of Carnival Corporation and As A Director Of Carnival Plc. 13 Reelect Laura Weil As A Director Of For For Management Carnival Corporation and As A Director Of Carnival Plc. 14 Reelect Randall J. Weisenburger As A For For Management Director Of Carnival Corporation and As A Director Of Carnival Plc. 15 Reappoint The UK Firm Of For For Management PricewaterhouseCoopers LLP As Independent Auditors For Carnival Plc And Ratify The U.S. Firm Of PricewaterhouseCoopers LLP As The Independent Auditor For Carnival Corporation 16 Authorize The Audit Committee Of For For Management Carnival Plc To Fix Remuneration Of The Independent Auditors Of Carnival Plc 17 Receive The UK Accounts And Reports Of For For Management The Directors And Auditors Of Carnival Plc For The Year Ended November 30, 2011 18 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 19 Approve Remuneration of Executive For For Management Directors 20 Authorize Issue of Equity with For Against Management Pre-emptive Rights 21 Authorize Issue of Equity without For For Management Pre-emptive Rights 22 Authorize Shares for Market Purchase For For Management 23 Report on Political Contributions Against Against Shareholder CENTURYLINK, INC. Ticker: CTL Security ID: 156700106 Meeting Date: MAY 23, 2012 Meeting Type: Annual Record Date: APR 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Declassify the Board of Directors For For Management 2 Increase Authorized Common Stock For For Management 3.1 Elect Director Fred R. Nichols For For Management 3.2 Elect Director Harvey P. Perry For For Management 3.3 Elect Director Laurie A. Siegel For For Management 3.4 Elect Director Joseph R. Zimmel For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Performance-Based and/or Time-Based Against For Shareholder Equity Awards 7 Adopt Policy on Bonus Banking Against Against Shareholder 8 Report on Political Contributions Against Against Shareholder CHEVRON CORPORATION Ticker: CVX Security ID: 166764100 Meeting Date: MAY 30, 2012 Meeting Type: Annual Record Date: APR 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Linnet F. Deily For For Management 2 Elect Director Robert E. Denham For For Management 3 Elect Director Chuck Hagel For For Management 4 Elect Director Enrique Hernandez, Jr. For For Management 5 Elect Director George L. Kirkland For For Management 6 Elect Director Charles W. Moorman, IV For For Management 7 Elect Director Kevin W. Sharer For For Management 8 Elect Director John G. Stumpf For For Management 9 Elect Director Ronald D. Sugar For For Management 10 Elect Director Carl Ware For For Management 11 Elect Director John S. Watson For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Remove Exclusive Venue Provision Against For Shareholder 15 Require Independent Board Chairman Against Against Shareholder 16 Report on Lobbying Payments and Policy Against Against Shareholder 17 Adopt Guidelines for Country Selection Against Against Shareholder 18 Report on Hydraulic Fracturing Risks Against Against Shareholder to Company 19 Report on Accident Risk Reduction Against Against Shareholder Efforts 20 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 21 Request Director Nominee with Against Against Shareholder Environmental Qualifications COMERICA INCORPORATED Ticker: CMA Security ID: 200340107 Meeting Date: APR 24, 2012 Meeting Type: Annual Record Date: FEB 24, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard G. Lindner For For Management 2 Elect Director Robert S. Taubman For For Management 3 Elect Director Reginald M. Turner, Jr. For For Management 4 Elect Director Roger A. Cregg For For Management 5 Elect Director T. Kevin DeNicola For For Management 6 Elect Director Alfred A. Piergallini For For Management 7 Elect Director Nina G. Vaca For For Management 8 Ratify Auditors For For Management 9 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation COMMERCE BANCSHARES, INC. Ticker: CBSH Security ID: 200525103 Meeting Date: APR 18, 2012 Meeting Type: Annual Record Date: FEB 21, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jonathan M. Kemper For For Management 1.2 Elect Director Terry O. Meek For For Management 1.3 Elect Director Kimberly G. Walker For For Management 2 Ratify Auditors For For Management 3 Amend Bundled Compensation Plans For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Declassify the Board of Directors Against For Shareholder CONSOLIDATED EDISON, INC. Ticker: ED Security ID: 209115104 Meeting Date: MAY 21, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Kevin Burke For For Management 2 Elect Director Vincent A. Calarco For For Management 3 Elect Director George Campbell, Jr. For For Management 4 Elect Director Gordon J. Davis For For Management 5 Elect Director Michael J. Del Giudice For For Management 6 Elect Director Ellen V. Futter For For Management 7 Elect Director John F. Hennessy, III For For Management 8 Elect Director John F. Killian For For Management 9 Elect Director Eugene R. McGrath For For Management 10 Elect Director Sally H. Pinero For For Management 11 Elect Director Michael W. Ranger For For Management 12 Elect Director L. Frederick Sutherland For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Increase Disclosure of Executive Against Against Shareholder Compensation DIEBOLD, INCORPORATED Ticker: DBD Security ID: 253651103 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: FEB 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Patrick W. Allender For For Management 1.2 Elect Director Bruce L. Byrnes For For Management 1.3 Elect Director Mei-Wei Cheng For For Management 1.4 Elect Director Phillip R. Cox For For Management 1.5 Elect Director Richard L. Crandall For For Management 1.6 Elect Director Gale S. Fitzgerald For For Management 1.7 Elect Director John N. Lauer For For Management 1.8 Elect Director Rajesh K. Soin For For Management 1.9 Elect Director Thomas W. Swidarski For For Management 1.10 Elect Director Henry D.G. Wallace For For Management 1.11 Elect Director Alan J. Weber For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation DR PEPPER SNAPPLE GROUP, INC. Ticker: DPS Security ID: 26138E109 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David E. Alexander For For Management 2 Elect Director Pamela H. Patsley For For Management 3 Elect Director M. Anne Szostak For For Management 4 Elect Director Michael F. Weinstein For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Declassify the Board of Directors For For Management 8 Adopt Comprehensive Recycling Strategy Against Against Shareholder for Beverage Containers E. I. DU PONT DE NEMOURS AND COMPANY Ticker: DD Security ID: 263534109 Meeting Date: APR 25, 2012 Meeting Type: Annual Record Date: FEB 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lamberto Andreotti For For Management 2 Elect Director Richard H. Brown For For Management 3 Elect Director Robert A. Brown For For Management 4 Elect Director Bertrand P. Collomb For For Management 5 Elect Director Curtis J. Crawford For For Management 6 Elect Director Alexander M. Cutler For For Management 7 Elect Director Eleuthere I. Du Pont For For Management 8 Elect Director Marillyn A. Hewson For For Management 9 Elect Director Lois D. Juliber For For Management 10 Elect Director Ellen J. Kullman For For Management 11 Elect Director Lee M. Thomas For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Require Independent Board Chairman Against Against Shareholder 15 Report on Pay Disparity Against Against Shareholder ELI LILLY AND COMPANY Ticker: LLY Security ID: 532457108 Meeting Date: APR 16, 2012 Meeting Type: Annual Record Date: FEB 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director K. Baicker For For Management 2 Elect Director J. E. Fyrwald For For Management 3 Elect Director E. R. Marram For For Management 4 Elect Director D. R. Oberhelman For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 7 Declassify the Board of Directors For For Management 8 Reduce Supermajority Vote Requirement For For Management 9 Adopt Policy for Engagement With Against Against Shareholder Proponents of Shareholder Proposals Supported by a Majority Vote 10 Report on Research Animal Care and Against Against Shareholder Promotion of Testing Alternatives EXXON MOBIL CORPORATION Ticker: XOM Security ID: 30231G102 Meeting Date: MAY 30, 2012 Meeting Type: Annual Record Date: APR 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director M.J. Boskin For For Management 1.2 Elect Director P. Brabeck-Letmathe For For Management 1.3 Elect Director L.R. Faulkner For For Management 1.4 Elect Director J.S. Fishman For For Management 1.5 Elect Director H.H. Fore For For Management 1.6 Elect Director K.C. Frazier For For Management 1.7 Elect Director W.W. George For For Management 1.8 Elect Director S.J. Palmisano For For Management 1.9 Elect Director S.S. Reinemund For For Management 1.10 Elect Director R.W. Tillerson For For Management 1.11 Elect Director E.E. Whitacre, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against For Shareholder 5 Require a Majority Vote for the Against For Shareholder Election of Directors 6 Report on Political Contributions Against Against Shareholder 7 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination based on Sexual Orientation and Gender Identity 8 Report on Hydraulic Fracturing Risks Against Against Shareholder to Company 9 Adopt Quantitative GHG Goals for Against Against Shareholder Products and Operations FREEPORT-MCMORAN COPPER & GOLD INC. Ticker: FCX Security ID: 35671D857 Meeting Date: JUN 14, 2012 Meeting Type: Annual Record Date: APR 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Richard C. Adkerson For For Management 1.2 Elect Director Robert J. Allison, Jr. For For Management 1.3 Elect Director Robert A. Day For For Management 1.4 Elect Director Gerald J. Ford For For Management 1.5 Elect Director H. Devon Graham, Jr. For For Management 1.6 Elect Director Charles C. Krulak For For Management 1.7 Elect Director Bobby Lee Lackey For For Management 1.8 Elect Director Jon C. Madonna For For Management 1.9 Elect Director Dustan E. McCoy For For Management 1.10 Elect Director James R. Moffett For For Management 1.11 Elect Director B. M. Rankin, Jr. For For Management 1.12 Elect Director Stephen H. Siegele For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Request Director Nominee with Against Against Shareholder Environmental Qualifications GENERAL ELECTRIC COMPANY Ticker: GE Security ID: 369604103 Meeting Date: APR 25, 2012 Meeting Type: Annual Record Date: FEB 27, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director W. Geoffrey Beattie For For Management 2 Elect Director James I. Cash, Jr. For For Management 3 Elect Director Ann M. Fudge For For Management 4 Elect Director Susan Hockfield For For Management 5 Elect Director Jeffrey R. Immelt For For Management 6 Elect Director Andrea Jung For For Management 7 Elect Director Alan G. Lafley For For Management 8 Elect Director Robert W. Lane For For Management 9 Elect Director Ralph S. Larsen For For Management 10 Elect Director Rochelle B. Lazarus For For Management 11 Elect Director James J. Mulva For For Management 12 Elect Director Sam Nunn For For Management 13 Elect Director Roger S. Penske For For Management 14 Elect Director Robert J. Swieringa For For Management 15 Elect Director James S. Tisch For For Management 16 Elect Director Douglas A. Warner, III For For Management 17 Ratify Auditors For For Management 18 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 19 Amend Omnibus Stock Plan For Against Management 20 Approve Material Terms of Senior For For Management Officer Performance Goals 21 Provide for Cumulative Voting Against For Shareholder 22 Phase Out Nuclear Activities Against Against Shareholder 23 Require Independent Board Chairman Against Against Shareholder 24 Provide Right to Act by Written Consent Against For Shareholder GENERAL MILLS, INC. Ticker: GIS Security ID: 370334104 Meeting Date: SEP 26, 2011 Meeting Type: Annual Record Date: JUL 28, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Bradbury H. Anderson For For Management 2 Elect Director R. Kerry Clark For For Management 3 Elect Director Paul Danos For For Management 4 Elect Director William T. Esrey For For Management 5 Elect Director Raymond V. Gilmartin For For Management 6 Elect Director Judith Richards Hope For For Management 7 Elect Director Heidi G. Miller For For Management 8 Elect Director Hilda Ochoa-Brillembourg For For Management 9 Elect Director Steve Odland For For Management 10 Elect Director Kendall J. Powell For For Management 11 Elect Director Michael D. Rose For For Management 12 Elect Director Robert L. Ryan For For Management 13 Elect Director Dorothy A. Terrell For For Management 14 Approve Omnibus Stock Plan For Against Management 15 Approve Non-Employee Director Omnibus For For Management Stock Plan 16 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 17 Advisory Vote on Say on Pay Frequency One Year One Year Management 18 Ratify Auditors For For Management GENUINE PARTS COMPANY Ticker: GPC Security ID: 372460105 Meeting Date: APR 23, 2012 Meeting Type: Annual Record Date: FEB 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mary B. Bullock For For Management 1.2 Elect Director Paul D. Donahue For For Management 1.3 Elect Director Jean Douville For For Management 1.4 Elect Director Thomas C. Gallagher For For Management 1.5 Elect Director George C. Guynn For For Management 1.6 Elect Director John R. Holder For For Management 1.7 Elect Director John D. Johns For For Management 1.8 Elect Director Michael M.E. Johns For For Management 1.9 Elect Director J. Hicks Lanier For For Management 1.10 Elect Director Robert C. Loudermilk, For For Management Jr. 1.11 Elect Director Wendy B. Needham For For Management 1.12 Elect Director Jerry W. Nix For For Management 1.13 Elect Director Gary W. Rollins For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management H. J. HEINZ COMPANY Ticker: HNZ Security ID: 423074103 Meeting Date: AUG 30, 2011 Meeting Type: Annual Record Date: JUN 01, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director William R. Johnson For For Management 2 Elect Director Charles E. Bunch For For Management 3 Elect Director Leonard S. Coleman, Jr. For For Management 4 Elect Director John G. Drosdick For For Management 5 Elect Director Edith E. Holiday For For Management 6 Elect Director Candace Kendle For For Management 7 Elect Director Dean R. O'Hare For For Management 8 Elect Director Nelson Peltz For For Management 9 Elect Director Dennis H. Reilley For For Management 10 Elect Director Lynn C. Swann For For Management 11 Elect Director Thomas J. Usher For For Management 12 Elect Director Michael F. Weinstein For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Advisory Vote on Say on Pay Frequency One Year One Year Management HONDA MOTOR CO. LTD. Ticker: 7267 Security ID: J22302111 Meeting Date: JUN 21, 2012 Meeting Type: Annual Record Date: MAR 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 15 2 Amend Articles To Indemnify Directors For For Management and Statutory Auditors 3.1 Elect Director Ito, Takanobu For For Management 3.2 Elect Director Iwamura, Tetsuo For For Management 3.3 Elect Director Oyama, Tatsuhiro For For Management 3.4 Elect Director Ike, Fumihiko For For Management 3.5 Elect Director Kawanabe, Tomohiko For For Management 3.6 Elect Director Yamamoto, Takashi For For Management 3.7 Elect Director Yamamoto, Yoshiharu For For Management 3.8 Elect Director Hogen, Kensaku For For Management 3.9 Elect Director Kuroyanagi, Nobuo For For Management 3.10 Elect Director Fukui, Takeo For For Management 3.11 Elect Director Yoshida, Masahiro For For Management 3.12 Elect Director Shiga, Yuuji For For Management 4.1 Appoint Statutory Auditor Yamashita, For For Management Masaya 4.2 Appoint Statutory Auditor Hiwatari, For For Management Toshiaki JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: FEB 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mary Sue Coleman For For Management 2 Elect Director James G. Cullen For For Management 3 Elect Director Ian E.l. Davis For For Management 4 Elect Director Alex Gorsky For For Management 5 Elect Director Michael M.e. Johns For For Management 6 Elect Director Susan L. Lindquist For For Management 7 Elect Director Anne M. Mulcahy For For Management 8 Elect Director Leo F. Mullin For For Management 9 Elect Director William D. Perez For For Management 10 Elect Director Charles Prince For For Management 11 Elect Director David Satcher For For Management 12 Elect Director William C. Weldon For For Management 13 Elect Director Ronald A. Williams For For Management 14 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 15 Approve Omnibus Stock Plan For Against Management 16 Ratify Auditors For For Management 17 Require Independent Board Chairman Against Against Shareholder 18 Require Shareholder Vote to Approve Against Against Shareholder Political Contributions 19 Adopt Animal-Free Training Methods Against Against Shareholder JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 15, 2012 Meeting Type: Annual Record Date: MAR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James A. Bell For For Management 2 Elect Director Crandall C. Bowles For For Management 3 Elect Director Stephen B. Burke For For Management 4 Elect Director David M. Cote For For Management 5 Elect Director James S. Crown For For Management 6 Elect Director James Dimon For For Management 7 Elect Director Timothy P. Flynn For For Management 8 Elect Director Ellen V. Futter For For Management 9 Elect Director Laban P. Jackson, Jr. For For Management 10 Elect Director Lee R. Raymond For For Management 11 Elect Director William C. Weldon For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Affirm Political Non-Partisanship Against Against Shareholder 15 Require Independent Board Chairman Against Against Shareholder 16 Report on Loan Modifications Against Against Shareholder 17 Report on Political Contributions Against Against Shareholder 18 Institute Procedures to Prevent Against Against Shareholder Investments in Companies that Contribute to Genocide or Crimes Against Humanity 19 Provide Right to Act by Written Consent Against For Shareholder 20 Stock Retention Against Against Shareholder KIMBERLY-CLARK CORPORATION Ticker: KMB Security ID: 494368103 Meeting Date: MAY 03, 2012 Meeting Type: Annual Record Date: MAR 05, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John R. Alm For For Management 2 Elect Director John F. Bergstrom For For Management 3 Elect Director Abelardo E. Bru For For Management 4 Elect Director Robert W. Decherd For For Management 5 Elect Director Thomas J. Falk For For Management 6 Elect Director Fabian T. Garcia For For Management 7 Elect Director Mae C. Jemison, M.D. For For Management 8 Elect Director James M. Jenness For For Management 9 Elect Director Nancy J. Karch For For Management 10 Elect Director Ian C. Read For For Management 11 Elect Director Linda Johnson Rice For For Management 12 Elect Director Marc J. Shapiro For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation KONINKLIJKE PHILIPS ELECTRONICS Ticker: PHGFF Security ID: N6817P109 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: MAR 29, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 President's Speech None None Management 2a Adopt Financial Statements For For Management 2b Receive Explanation on Company's None None Management Reserves and Dividend Policy 2c Approve Dividends of EUR 0.75 Per Share For For Management 2d Approve Discharge of Management Board For For Management 2e Approve Discharge of Supervisory Board For For Management 3a Reelect E. Kist to Supervisory Board For For Management 3b Elect N. Dhawan to Supervisory Board For For Management 4a Grant Board Authority to Issue Shares For For Management Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger and Restricting/Excluding Preemptive Rights 4b Authorize Board to Exclude Preemptive For For Management Rights from Issuance under Item 4a 5 Approve Reduction in Share Capital by For For Management Cancellation of Shares 6 Authorize Repurchase of Shares For For Management 7 Other Business (Non-Voting) None None Management LOWE'S COMPANIES, INC. Ticker: LOW Security ID: 548661107 Meeting Date: JUN 01, 2012 Meeting Type: Annual Record Date: MAR 30, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Raul Alvarez For For Management 1.2 Elect Director David W. Bernauer For For Management 1.3 Elect Director Leonard L. Berry For For Management 1.4 Elect Director Peter C. Browning For For Management 1.5 Elect Director Richard W. Dreiling For For Management 1.6 Elect Director Dawn E. Hudson For For Management 1.7 Elect Director Robert L. Johnson For For Management 1.8 Elect Director Marshall O. Larsen For For Management 1.9 Elect Director Richard K. Lochridge For For Management 1.10 Elect Director Robert A. Niblock For For Management 1.11 Elect Director Eric C. Wiseman For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Report on Political Contributions Against Against Shareholder 6 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote 7 Stock Retention/Holding Period Against Against Shareholder MARSH & MCLENNAN COMPANIES, INC. Ticker: MMC Security ID: 571748102 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Zachary W. Carter For For Management 2 Elect Director Brian Duperreault For For Management 3 Elect Director Oscar Fanjul For For Management 4 Elect Director H. Edward Hanway For For Management 5 Elect Director Elaine La Roche For For Management 6 Elect Director Lord Lang For For Management 7 Elect Director Steven A. Mills For For Management 8 Elect Director Bruce P. Nolop For For Management 9 Elect Director Marc D. Oken For For Management 10 Elect Director Morton O. Schapiro For For Management 11 Elect Director Adele Simmons For For Management 12 Elect Director Lloyd M. Yates For For Management 13 Elect Director R. David Yost For For Management 14 Ratify Auditors For For Management 15 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MERCK & CO., INC. Ticker: MRK Security ID: 58933Y105 Meeting Date: MAY 22, 2012 Meeting Type: Annual Record Date: MAR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Leslie A. Brun For For Management 2 Elect Director Thomas R. Cech For For Management 3 Elect Director Kenneth C. Frazier For For Management 4 Elect Director Thomas H. Glocer For For Management 5 Elect Director William B. Harrison Jr. For For Management 6 Elect Director C. Robert Kidder For For Management 7 Elect Director Rochelle B. Lazarus For For Management 8 Elect Director Carlos E. Represas For For Management 9 Elect Director Patricia F. Russo For For Management 10 Elect Director Craig B. Thompson For For Management 11 Elect Director Wendell P. Weeks For For Management 12 Elect Director Peter C. Wendell For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Provide Right to Act by Written Consent Against For Shareholder 16 Amend Bylaws Call Special Meetings Against For Shareholder 17 Report on Charitable and Political Against Against Shareholder Contributions MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 15, 2011 Meeting Type: Annual Record Date: SEP 02, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Ballmer For For Management 2 Elect Director Dina Dublon For For Management 3 Elect Director William H. Gates, III For For Management 4 Elect Director Raymond V. Gilmartin For For Management 5 Elect Director Reed Hastings For For Management 6 Elect Director Maria M. Klawe For For Management 7 Elect Director David F. Marquardt For For Management 8 Elect Director Charles H. Noski For For Management 9 Elect Director Helmut Panke For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Advisory Vote on Say on Pay Frequency One Year One Year Management 12 Ratify Auditors For For Management 13 Amend Bylaws to Establish a Board Against Against Shareholder Committee on Environmental Sustainability NEWMONT MINING CORPORATION Ticker: NEM Security ID: 651639106 Meeting Date: APR 24, 2012 Meeting Type: Annual Record Date: FEB 24, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Bruce R. Brook For For Management 1.2 Elect Director Vincent A. Calarco For For Management 1.3 Elect Director Joseph A. Carrabba For For Management 1.4 Elect Director Noreen Doyle For For Management 1.5 Elect Director Veronica M. Hagen For For Management 1.6 Elect Director Michael S. Hamson For For Management 1.7 Elect Director Jane Nelson For For Management 1.8 Elect Director Richard T. O'Brien For For Management 1.9 Elect Director John B. Prescott For For Management 1.10 Elect Director Donald C. Roth For For Management 1.11 Elect Director Simon R. Thompson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Other Business For Against Management NORTHERN TRUST CORPORATION Ticker: NTRS Security ID: 665859104 Meeting Date: APR 17, 2012 Meeting Type: Annual Record Date: FEB 22, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Linda Walker Bynoe For For Management 1.2 Elect Director Nicholas D. Chabraja For For Management 1.3 Elect Director Susan Crown For For Management 1.4 Elect Director Dipak C. Jain For For Management 1.5 Elect Director Robert W. Lane For For Management 1.6 Elect Director Edward J. Mooney For For Management 1.7 Elect Director John W. Rowe For For Management 1.8 Elect Director Martin P. Slark For For Management 1.9 Elect Director David H.B. Smith, Jr. For For Management 1.10 Elect Director Charles A. Tribbett, III For For Management 1.11 Elect Director Frederick H. Waddell For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For Against Management 4 Ratify Auditors For For Management 5 Pro-rata Vesting of Equity Plans Against For Shareholder 6 Require Independent Board Chairman Against Against Shareholder OMNICOM GROUP INC. Ticker: OMC Security ID: 681919106 Meeting Date: MAY 22, 2012 Meeting Type: Annual Record Date: APR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John D. Wren For For Management 2 Elect Director Bruce Crawford For For Management 3 Elect Director Alan R. Batkin For For Management 4 Elect Director Mary C. Choksi For For Management 5 Elect Director Robert Charles Clark For For Management 6 Elect Director Leonard S. Coleman, Jr. For For Management 7 Elect Director Errol M. Cook For For Management 8 Elect Director Susan S. Denison For For Management 9 Elect Director Michael A. Henning For For Management 10 Elect Director John R. Murphy For For Management 11 Elect Director John R. Purcell For For Management 12 Elect Director Linda Johnson Rice For For Management 13 Elect Director Gary L. Roubos For For Management 14 Ratify Auditors For For Management 15 Provide Right to Call Special Meeting For For Management 16 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 17 Prepare Employment Diversity Report Against Against Shareholder PAYCHEX, INC. Ticker: PAYX Security ID: 704326107 Meeting Date: OCT 11, 2011 Meeting Type: Annual Record Date: AUG 12, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director B. Thomas Golisano For For Management 2 Elect Director Joseph G. Doody For For Management 3 Elect Director David J. S. Flaschen For For Management 4 Elect Director Phillip Horsley For For Management 5 Elect Director Grant M. Inman For For Management 6 Elect Director Pamela A. Joseph For For Management 7 Elect Director Martin Mucci For For Management 8 Elect Director Joseph M. Tucci For For Management 9 Elect Director Joseph M. Velli For For Management 10 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 11 Advisory Vote on Say on Pay Frequency One Year One Year Management 12 Ratify Auditors For For Management PEOPLE'S UNITED FINANCIAL, INC. Ticker: PBCT Security ID: 712704105 Meeting Date: APR 19, 2012 Meeting Type: Annual Record Date: FEB 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director George P. Carter For For Management 1.2 Elect Director Jerry Franklin For For Management 1.3 Elect Director Kirk W. Walters For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management 5 Declassify the Board of Directors None For Shareholder PFIZER INC. Ticker: PFE Security ID: 717081103 Meeting Date: APR 26, 2012 Meeting Type: Annual Record Date: FEB 28, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Dennis A. Ausiello For For Management 2 Elect Director M. Anthony Burns For For Management 3 Elect Director W. Don Cornwell For For Management 4 Elect Director Frances D. Fergusson For For Management 5 Elect Director William H. Gray, III For For Management 6 Elect Director Helen H. Hobbs For For Management 7 Elect Director Constance J. Horner For For Management 8 Elect Director James M. Kilts For For Management 9 Elect Director George A. Lorch For For Management 10 Elect Director John P. Mascotte For For Management 11 Elect Director Suzanne Nora Johnson For For Management 12 Elect Director Ian C. Read For For Management 13 Elect Director Stephen W. Sanger For For Management 14 Elect Director Marc Tessier-Lavigne For For Management 15 Ratify Auditors For For Management 16 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 17 Publish Political Contributions Against Against Shareholder 18 Provide Right to Act by Written Consent Against For Shareholder 19 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 20 Non-Employee Director Compensation Against Against Shareholder PG&E CORPORATION Ticker: PCG Security ID: 69331C108 Meeting Date: MAY 14, 2012 Meeting Type: Annual Record Date: MAR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David R. Andrews For For Management 2 Elect Director Lewis Chew For For Management 3 Elect Director C. Lee Cox For For Management 4 Elect Director Anthony F. Earley, Jr. For For Management 5 Elect Director Fred J. Fowler For For Management 6 Elect Director Maryellen C. Herringer For For Management 7 Elect Director Roger H. Kimmel For For Management 8 Elect Director Richard A. Meserve For For Management 9 Elect Director Forrest E. Miller For For Management 10 Elect Director Rosendo G. Parra For For Management 11 Elect Director Barbara L. Rambo For For Management 12 Elect Director Barry Lawson Williams For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 15 Formulate EEO Policy That Does Not Against Against Shareholder Include Sexual Orientation PIEDMONT NATURAL GAS COMPANY, INC. Ticker: PNY Security ID: 720186105 Meeting Date: MAR 08, 2012 Meeting Type: Annual Record Date: JAN 03, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director E. James Burton For For Management 1.2 Elect Director John W. Harris For For Management 1.3 Elect Director Aubrey B. Harwell, Jr. For For Management 1.4 Elect Director David E. Shi For For Management 2 Ratify Auditors For For Management 3 Reduce Supermajority Vote Requirement For For Management in the Articles of Incorporation 4 Reduce Supermajority Vote Requirement For For Management in the Bylaws 5 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation PORTLAND GENERAL ELECTRIC COMPANY Ticker: POR Security ID: 736508847 Meeting Date: MAY 23, 2012 Meeting Type: Annual Record Date: MAR 19, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John W. Ballantine For For Management 1.2 Elect Director Rodney L. Brown, Jr. For For Management 1.3 Elect Director David A. Dietzler For For Management 1.4 Elect Director Kirby A. Dyess For For Management 1.5 Elect Director Mark B. Ganz For For Management 1.6 Elect Director Corbin A. McNeill, Jr. For For Management 1.7 Elect Director Neil J. Nelson For For Management 1.8 Elect Director M. Lee Pelton For For Management 1.9 Elect Director James J. Piro For For Management 1.10 Elect Director Robert T. F. Reid For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management RAYTHEON COMPANY Ticker: RTN Security ID: 755111507 Meeting Date: MAY 31, 2012 Meeting Type: Annual Record Date: APR 09, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James E. Cartwright For For Management 2 Elect Director Vernon E. Clark For For Management 3 Elect Director John M. Deutch For For Management 4 Elect Director Stephen J. Hadley For For Management 5 Elect Director Frederic M. Poses For For Management 6 Elect Director Michael C. Ruettgers For For Management 7 Elect Director Ronald L. Skates For For Management 8 Elect Director William R. Spivey For For Management 9 Elect Director Linda G. Stuntz For For Management 10 Elect Director William H. Swanson For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Ratify Auditors For For Management 13 Stock Retention/Holding Period Against Against Shareholder 14 Submit SERP to Shareholder Vote Against For Shareholder 15 Provide Right to Act by Written Consent Against For Shareholder REPUBLIC SERVICES, INC. Ticker: RSG Security ID: 760759100 Meeting Date: MAY 17, 2012 Meeting Type: Annual Record Date: MAR 20, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director James W. Crownover For For Management 2 Elect Director William J. Flynn For For Management 3 Elect Director Michael Larson For For Management 4 Elect Director Nolan Lehmann For For Management 5 Elect Director W. Lee Nutter For For Management 6 Elect Director Ramon A. Rodriguez For For Management 7 Elect Director Donald W. Slager For For Management 8 Elect Director Allan C. Sorensen For For Management 9 Elect Director John M. Trani For For Management 10 Elect Director Michael W. Wickham For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Ratify Auditors For For Management 13 Adopt a Policy in which the Company Against Against Shareholder will not Make or Promise to Make Any Death Benefit Payments to Senior Executives 14 Report on Political Contributions Against Against Shareholder ROCKWELL AUTOMATION, INC. Ticker: ROK Security ID: 773903109 Meeting Date: FEB 07, 2012 Meeting Type: Annual Record Date: DEC 12, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Betty C. Alewine For For Management 1.2 Elect Director Verne G. Istock For For Management 1.3 Elect Director David B. Speer For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation ROYAL DUTCH SHELL PLC Ticker: RDSB Security ID: G7690A100 Meeting Date: MAY 22, 2012 Meeting Type: Annual Record Date: MAY 18, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Elect Sir Nigel Sheinwald as Director For For Management 4 Re-elect Josef Ackermann as Director For For Management 5 Re-elect Guy Elliott as Director For For Management 6 Re-elect Simon Henry as Director For For Management 7 Re-elect Charles Holliday as Director For For Management 8 Re-elect Gerard Kleisterlee as Director For For Management 9 Re-elect Christine Morin-Postel as For For Management Director 10 Re-elect Jorma Ollila as Director For For Management 11 Re-elect Linda Stuntz as Director For For Management 12 Re-elect Jeroen van der Veer as For For Management Director 13 Re-elect Peter Voser as Director For For Management 14 Re-elect Hans Wijers as Director For For Management 15 Reappoint PricewaterhouseCoopers LLP For For Management as Auditors 16 Authorise Board to Fix Remuneration of For For Management Auditors 17 Authorise Issue of Equity with For Against Management Pre-emptive Rights 18 Authorise Issue of Equity without For For Management Pre-emptive Rights 19 Authorise Market Purchase of Ordinary For For Management Shares 20 Authorise EU Political Donations and For For Management Expenditure SIEMENS AG Ticker: SIE Security ID: D69671218 Meeting Date: JAN 24, 2012 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2010/2011 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 3.00 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2010/2011 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2010/2011 5 Ratify Ernst & Young GmbH as Auditors For For Management for Fiscal 2011/2012 6 Amend Articles Re: Female Against Against Shareholder Representation on the Supervisory Board SUNTRUST BANKS, INC. Ticker: STI Security ID: 867914103 Meeting Date: APR 24, 2012 Meeting Type: Annual Record Date: FEB 15, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Robert M. Beall, II For For Management 2 Elect Director Alston D. Correll For For Management 3 Elect Director Jeffrey C. Crowe For For Management 4 Elect Director Blake P. Garrett, Jr. For For Management 5 Elect Director David H. Hughes For For Management 6 Elect Director M. Douglas Ivester For For Management 7 Elect Director Kyle Prechtl Legg For For Management 8 Elect Director William A. Linnenbringer For For Management 9 Elect Director G. Gilmer Minor, III For For Management 10 Elect Director Donna Morea For For Management 11 Elect Director David M. Ratcliffe For For Management 12 Elect Director William H. Rogers, Jr. For For Management 13 Elect Director Thomas R. Watjen For For Management 14 Elect Director Phail Wynn, Jr. For For Management 15 Ratify Auditors For For Management 16 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation SYSCO CORPORATION Ticker: SYY Security ID: 871829107 Meeting Date: NOV 16, 2011 Meeting Type: Annual Record Date: SEP 19, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Judith B. Craven, M.D. For For Management 2 Elect Director William J. DeLaney For For Management 3 Elect Director Larry C. Glasscock For For Management 4 Elect Director Richard G. Tilghman For For Management 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Advisory Vote on Say on Pay Frequency One Year One Year Management 7 Declassify the Board of Directors For For Management 8 Ratify Auditors For For Management T. ROWE PRICE GROUP, INC. Ticker: TROW Security ID: 74144T108 Meeting Date: APR 17, 2012 Meeting Type: Annual Record Date: FEB 17, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Edward C. Bernard For For Management 2 Elect Director James T. Brady For For Management 3 Elect Director J. Alfred Broaddus, Jr. For For Management 4 Elect Director Donald B. Hebb, Jr. For For Management 5 Elect Director James A.C. Kennedy For For Management 6 Elect Director Robert F. MacLellan For For Management 7 Elect Director Brian C. Rogers For For Management 8 Elect Director Alfred Sommer For For Management 9 Elect Director Dwight S. Taylor For For Management 10 Elect Director Anne Marie Whittemore For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Approve Omnibus Stock Plan For Against Management 13 Ratify Auditors For For Management TARGET CORPORATION Ticker: TGT Security ID: 87612E106 Meeting Date: JUN 13, 2012 Meeting Type: Annual Record Date: APR 16, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Roxanne S. Austin For For Management 1.2 Elect Director Calvin Darden For For Management 1.3 Elect Director Mary N. Dillon For For Management 1.4 Elect Director James A. Johnson For For Management 1.5 Elect Director Mary E. Minnick For For Management 1.6 Elect Director Anne M. Mulcahy For For Management 1.7 Elect Director Derica W. Rice For For Management 1.8 Elect Director Stephen W. Sanger For For Management 1.9 Elect Director Gregg W. Steinhafel For For Management 1.10 Elect Director John G. Stumpf For For Management 1.11 Elect Director Solomon D. Trujillo For For Management 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Report on Electronics Recycling and Against Against Shareholder Preventing E-Waste Export 6 Prohibit Political Contributions Against Against Shareholder THE ALLSTATE CORPORATION Ticker: ALL Security ID: 020002101 Meeting Date: MAY 22, 2012 Meeting Type: Annual Record Date: MAR 23, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director F. Duane Ackerman For For Management 2 Elect Director Robert D. Beyer For For Management 3 Elect Director W. James Farrell For For Management 4 Elect Director Jack M. Greenberg For For Management 5 Elect Director Ronald T. LeMay For For Management 6 Elect Director Andrea Redmond For For Management 7 Elect Director H. John Riley, Jr. For For Management 8 Elect Director John W. Rowe For For Management 9 Elect Director Joshua I. Smith For For Management 10 Elect Director Judith A. Sprieser For For Management 11 Elect Director Mary Alice Taylor For For Management 12 Elect Director Thomas J. Wilson For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Provide Right to Act by Written Consent For For Management 15 Provide Right to Call Special Meeting For For Management 16 Ratify Auditors For For Management 17 Report on Political Contributions Against Against Shareholder THE CHUBB CORPORATION Ticker: CB Security ID: 171232101 Meeting Date: APR 24, 2012 Meeting Type: Annual Record Date: MAR 02, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Zoe Baird Budinger For For Management 2 Elect Director Sheila P. Burke For For Management 3 Elect Director James I. Cash, Jr. For For Management 4 Elect Director John D. Finnegan For For Management 5 Elect Director Lawrence W. Kellner For For Management 6 Elect Director Martin G. McGuinn For For Management 7 Elect Director Lawrence M. Small For For Management 8 Elect Director Jess Soderberg For For Management 9 Elect Director Daniel E. Somers For For Management 10 Elect Director James M. Zimmerman For For Management 11 Elect Director Alfred W. Zollar For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Adopt Proxy Statement Reporting on Against Against Shareholder Political Contributions and Advisory Vote THE CLOROX COMPANY Ticker: CLX Security ID: 189054109 Meeting Date: NOV 16, 2011 Meeting Type: Annual Record Date: SEP 27, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Daniel Boggan, Jr. For For Management 2 Elect Director Richard H. Carmona For For Management 3 Elect Director Tully M. Friedman For For Management 4 Elect Director George J. Harad For For Management 5 Elect Director Donald R. Knauss For For Management 6 Elect Director Robert W. Matschullat For For Management 7 Elect Director Gary G. Michael For For Management 8 Elect Director Edward A. Mueller For For Management 9 Elect Director Pamela Thomas-Graham For For Management 10 Elect Director Carolyn M. Ticknor For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Advisory Vote on Say on Pay Frequency One Year One Year Management 13 Ratify Auditors For For Management 14 Require Independent Board Chairman Against Against Shareholder THE GOLDMAN SACHS GROUP, INC. Ticker: GS Security ID: 38141G104 Meeting Date: MAY 24, 2012 Meeting Type: Annual Record Date: MAR 26, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Lloyd C. Blankfein For For Management 2 Elect Director M. Michele Burns For For Management 3 Elect Director Gary D. Cohn For For Management 4 Elect Director Claes Dahlback For For Management 5 Elect Director Stephen Friedman For For Management 6 Elect Director William W. George For For Management 7 Elect Director James A. Johnson For For Management 8 Elect Director Lakshmi N. Mittal For For Management 9 Elect Director James J. Schiro For For Management 10 Elect Director Debora L. Spar For For Management 11 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 12 Ratify Auditors For For Management 13 Provide for Cumulative Voting Against For Shareholder 14 Stock Retention/Holding Period Against Against Shareholder 15 Report on Lobbying Payments and Policy Against Against Shareholder THE PNC FINANCIAL SERVICES GROUP, INC. Ticker: PNC Security ID: 693475105 Meeting Date: APR 24, 2012 Meeting Type: Annual Record Date: JAN 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard O. Berndt For For Management 2 Elect Director Charles E. Bunch For For Management 3 Elect Director Paul W. Chellgren For For Management 4 Elect Director Kay Coles James For For Management 5 Elect Director Richard B. Kelson For For Management 6 Elect Director Bruce C. Lindsay For For Management 7 Elect Director Anthony A. Massaro For For Management 8 Elect Director Jane G. Pepper For For Management 9 Elect Director James E. Rohr For For Management 10 Elect Director Donald J. Shepard For For Management 11 Elect Director Lorene K. Steffes For For Management 12 Elect Director Dennis F. Strigl For For Management 13 Elect Director Thomas J. Usher For For Management 14 Elect Director George H. Walls, Jr. For For Management 15 Elect Director Helge H. Wehmeier For For Management 16 Ratify Auditors For For Management 17 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation THE PROCTER & GAMBLE COMPANY Ticker: PG Security ID: 742718109 Meeting Date: OCT 11, 2011 Meeting Type: Annual Record Date: AUG 12, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Angela F. Braly For For Management 2 Elect Director Kenneth I. Chenault For For Management 3 Elect Director Scott D. Cook For For Management 4 Elect Director Susan Desmond-Hellmann For For Management 5 Elect Director Robert A. McDonald For For Management 6 Elect Director W. James McNerney, Jr. For For Management 7 Elect Director Johnathan A. Rodgers For For Management 8 Elect Director Margaret C. Whitman For For Management 9 Elect Director Mary Agnes Wilderotter For For Management 10 Elect Director Patricia A. Woertz For For Management 11 Elect Director Ernesto Zedillo For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 14 Advisory Vote on Say on Pay Frequency One Year One Year Management 15 Amend Articles of Incorporation For For Management 16 Provide for Cumulative Voting Against For Shareholder 17 Phase Out Use of Laboratory Animals in Against Against Shareholder Pet Food Product Testing 18 Report on Political Contributions and Against Against Shareholder Provide Advisory Vote TOTAL SA Ticker: FP Security ID: F92124100 Meeting Date: MAY 11, 2012 Meeting Type: Annual/Special Record Date: MAY 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 2.28 per Share 4 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 5 Reelect Christophe de Margerie as For For Management Director 6 Reelect Patrick Artus as Director For For Management 7 Reelect Bertrand Collomb as Director For Against Management 8 Reelect Anne Lauvergeon as Director For For Management 9 Reelect Michel Pebereau as Director For Against Management 10 Ratify Appointment of Gerard Lamarche For For Management as Director 11 Elect Anne-Marie Idrac as Director For For Management 12 Approve Severance Payment Agreement For Against Management with Christophe de Margerie 13 Authorize Issuance of Equity or For Against Management Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 2.5 Billion and/or Authorize Capitalization of Reserves for Bonus Issue or Increase in Par Value 14 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 850 Million 15 Authorize Board to Increase Capital in For For Management the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Under Item 14 16 Authorize Capital Increase of up to 10 For For Management Percent of Issued Capital for Future Acquisitions 17 Approve Employee Stock Purchase Plan For For Management 18 Approve Stock Purchase Plan Reserved For For Management for Employees of International Subsidiaries 19 Approve Reduction in Share Capital via For For Management Cancellation of Repurchased Shares A Approve Additional Indicators to Against Against Shareholder Include in the Information Provided on Corporate Executive Officers Remuneration
